FILED
                              NOT FOR PUBLICATION                            JUN 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMMED RAMZAN KHAN; et al.,                    No. 07-74625

               Petitioners,                      Agency Nos. A079-610-497
                                                             A079-610-498
  v.                                                         A079-610-499

ERIC H. HOLDER Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mohammed Ramzan Khan and his family, natives and citizens of Fiji,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Lin v.

Holder, 588 F.3d 981, 984 (9th Cir. 2009), and review due process claims de novo,

Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir. 2000). We deny the petition

for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen where the motion was filed over two years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed country

conditions in Fiji to qualify for the regulatory exception to the time limitation, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004) (“The critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.”).

      Petitioners’ contention that the BIA did not adequately explain its decision is

not supported by the record. In addition, we reject petitioners’ contention that the

BIA failed to consider all relevant evidence submitted with the motion to reopen.

See Larita-Martinez, 220 F.3d at 1095-96 (holding that absent evidence to the

contrary, the BIA is presumed to have considered all the evidence).

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74625